Citation Nr: 9933174	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $26,446.83, to include whether 
the appellant is entitled to a retroactive release of 
liability under 38 U.S.C.A. § 3713(b) (West 1991 & Supp. 
1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

As a result of the Board's remand of August 1998, the issue 
of a retroactive release of liability under 38 U.S.C.A. 
§ 3713(b) was added to this appeal as an intertwined claim.  
See Supplemental Statement of the Case under cover letter 
dated July 17, 1999.  However, only the retroactive release 
of liability issue was added to this waiver claim.  The 
appellant was notified by letter dated in August 1998 that 
the charged loan guaranty indebtedness was valid based on 
proper creation and calculation.  He was informed of his 
right to dispute the validity of the debt on these grounds, 
however, no appeal (either a notice of disagreement to 
initiate a new appeal or a substantive appeal to add it to 
the present appeal) has been filed to date which disputes the 
debt on grounds other than the waiver/retroactive release of 
liability issues.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of August 
1998.  In that remand, the Board instructed the RO to 
schedule the appellant for a Travel Board hearing in the 
event the claim remain denied either upon adjudication of the 
retroactive release of liability issue and or readjudication 
of the waiver claim.  This was not done following the denial 
of the claim by supplemental statement of the case in July 
1999.  It was noted in the remand that the Board had sent the 
appellant a letter in January 1998 which provided him the 
opportunity to clarify his intentions with respect to a 
Travel Board hearing request that he made when he submitted 
his substantive appeal.  The letter indicated that if he did 
not respond within 30 days from the date of the letter, it 
would be assumed he still wanted to appear before a traveling 
member of the Board at the RO.  The Board has since amended 
its Travel Board clarification letters to advise claimants 
that it will assume that such a hearing is not desired in the 
event no response is received to the letter.  However, in 
this case, the old version of the letter sent to this 
appellant in January 1998 controls the disposition of his 
Travel Board hearing request, and therefore, full compliance 
with its wording must be achieved.

While the delay necessitated by another remand is 
unfortunate, a recent precedent decision of the U. S. Court 
of Appeals for Veterans Claims (the Court) held that the 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Therefore, full compliance with the Board's 
remand of August 1998 [Instruction #4, pg. 7] must be 
accomplished by the RO before final appellate review by the 
Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the appellant for a Travel Board 
hearing to be held at the RO.  The 
appellant and his representative should 
be provided adequate notice of the date, 
time, and place of said hearing.  A 
transcript of the hearing, if held, 
should be made part of the record.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


